Citation Nr: 0931943	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  04-24 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1995 to 
March 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
following a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied service connection for PTSD.

Historically, the Veteran's claim for service connection for 
PTSD was remanded by the Board in August 2006 for additional 
development.  Following further development, the Board denied 
the Veteran's claim in a January 2008 decision.

In a September 2008 decision, the Board vacated the January 
2008 decision because information relevant to the Veteran's 
claim was in possession of VA but had not been associated 
with the claims file.  The claim was then remanded for 
additional development.  Unfortunately, as discussed below, 
further development is required to fairly adjudicate the 
Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has identified that she and her spouse received 
counseling in April 1998 at Marine Corps Air Station (MCAS) 
El Toro Family Services.  The counseling took place following 
the Veteran's reported sexual assault in February 1996 at the 
MCAS Tustin barracks.

The Board previously noted that both MCAS El Toro and MCAS 
Tustin had been closed and were no longer operational.  
Presumably, this included the MCAS El Toro Family Services 
facility.  A review of the claims file reflected that the RO 
did request (via a VA Form 3101, page 2, with a completion 
date of January 6, 2004) a search of "family counseling 
records" for the period July 1, 1997 to September 30, 1997.  
No records were reportedly found.  Per the prior remand of 
this claim, the RO was to have completed an additional search 
for any available counseling records for the period of April 
1998 which may have been retired or archived following the 
closure of MCAS El Toro.


Review of the claims file shows no documentation that such a 
search was conducted, nor were any records or responses 
received.  Rather, the record indicates that the RO twice 
requested that the Veteran complete and return a VA Form 21-
4142, Authorization and Consent to Release Information, with 
respect to the records for MCAS El Toro Family Services.  
After the Veteran failed to respond, the RO continued a 
denial of the Veteran's claim.

Under 38 C.F.R. § 3.159(c)(3), VA has a duty to obtain 
relevant service treatment records, VA treatment records, and 
other relevant records pertaining to the Veteran's active 
service that are held or maintained by a governmental entity.  
The Board previously remanded the matter and instructed that 
a search for records of the Veteran's April 1998 counseling 
at the El Toro Family Services be undertaken.  However, no 
such search was conducted.  A remand by the Board confers 
upon the Veteran, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, the claim must be remanded so that a search for 
the relevant records can be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  A search should be conducted for any 
available records associated with the 
Veteran's reported counseling in April 
1998 at MCAS El Toro Family Services.  The 
RO must follow the procedures set forth in 
38 C.F.R. § 3.159(c)(2) (2008) in 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims folder.

2.  In the event of the unavailability of 
MCAS El Toro Family Services counseling 
records or other records identified by the 
Veteran, the Veteran should be provided 
written notification of this fact, and 
what, if any, additional action will be 
taken with respect to her claim.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim for service connection for PTSD 
should be readjudicated in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal remains 
denied, the Veteran must be furnished an 
appropriate Supplemental Statement of the 
Case and afforded the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




